UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY,MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 08-31-2013 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments ® Quarterly Portfolio Holdings Emerging Markets Fund August 31, 2013 Emerging Markets - Schedule of Investments AUGUST 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.8% BRAZIL — 9.6% Anhanguera Educacional Participacoes SA BRF SA ADR Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR Cia de Bebidas das Americas Preference Shares ADR Embraer SA ADR Hypermarcas SA Itau Unibanco Holding SA ADR Marcopolo SA Preference Shares CANADA — 1.0% Pacific Rubiales Energy Corp. CHILE — 1.0% SACI Falabella CHINA — 19.2% Brilliance China Automotive Holdings Ltd. China Communications Services Corp. Ltd. H Shares China Oilfield Services Ltd. H Shares China Overseas Land & Investment Ltd. China Railway Construction Corp. Ltd. H Shares CNOOC Ltd. ENN Energy Holdings Ltd. Great Wall Motor Co. Ltd. H Shares Haier Electronics Group Co. Ltd. Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. H Shares Shenzhou International Group Holdings Ltd. Tencent Holdings Ltd. COLOMBIA — 0.8% Cemex Latam Holdings SA HONG KONG — 2.2% AAC Technologies Holdings, Inc. Xinyi Glass Holdings Ltd. INDIA — 4.4% HCL Technologies Ltd. HDFC Bank Ltd. ITC Ltd. Tata Global Beverages Ltd. Tata Motors Ltd. INDONESIA — 2.2% PT AKR Corporindo Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Matahari Department Store Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 2.2% Axiata Group Bhd Sapurakencana Petroleum Bhd MEXICO — 7.0% Alfa SAB de CV, Series A Alsea SAB de CV Cemex SAB de CV ADR Grupo Financiero Banorte SAB de CV Grupo Mexico SAB de CV Promotora y Operadora de Infraestructura SAB de CV PANAMA — 0.9% Copa Holdings SA Class A PERU — 1.0% Credicorp Ltd. PHILIPPINES — 0.7% SM Investments Corp. POLAND — 1.3% Eurocash SA Powszechny Zaklad Ubezpieczen SA RUSSIA — 9.5% Eurasia Drilling Co. Ltd. GDR Magnit OJSC GDR Mail.ru Group Ltd. GDR MegaFon OAO GDR Mobile Telesystems OJSC ADR NovaTek OAO GDR Sberbank of Russia Yandex NV A Shares SOUTH AFRICA — 6.4% Aspen Pharmacare Holdings Ltd. Clicks Group Ltd. Discovery Holdings Ltd. Mr Price Group Ltd. Naspers Ltd. N Shares SOUTH KOREA — 11.7% GSretail Co. Ltd. Kia Motors Corp. LG Chem Ltd. LG Household & Health Care Ltd. Orion Corp. Paradise Co. Ltd. Samsung Electronics Co. Ltd. Seoul Semiconductor Co. Ltd. TAIWAN — 9.6% Chailease Holding Co. Ltd. Eclat Textile Co. Ltd. Ginko International Co. Ltd. MediaTek, Inc. Merida Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. THAILAND — 3.5% Advanced Info Service PCL Kasikornbank PCL NVDR Minor International PCL Shin Corp. PCL NVDR Siam Cement PCL NVDR TURKEY — 1.8% BIM Birlesik Magazalar AS Pegasus Hava Tasimaciligi AS TAV Havalimanlari Holding AS Tofas Turk Otomobil Fabrikasi TURKMENISTAN — 0.8% Dragon Oil plc TOTAL COMMON STOCKS (Cost $343,625,413) EXCHANGE-TRADED FUNDS — 1.2% iShares MSCI South Korea Capped ETF (Cost $4,938,294) TEMPORARY CASH INVESTMENTS — 0.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.875%, 6/30/15, valued at $126,445), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $123,983) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.75%, 11/15/42, valued at $761,485), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $743,902) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.25%, 3/15/14, valued at $379,727), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $371,951) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,558,088) TOTAL INVESTMENT SECURITIES — 98.8% (Cost $352,121,795) OTHER ASSETS AND LIABILITIES — 1.2% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Information Technology % Consumer Discretionary % Financials % Consumer Staples % Industrials % Energy % Materials % Telecommunication Services % Health Care % Exchange-Traded Funds % Utilities % Cash and Equivalents* % * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings Global Growth Fund August 31, 2013 Global Growth - Schedule of Investments AUGUST 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.8% AUSTRALIA — 0.6% CSL Ltd. AUSTRIA — 0.9% Erste Group Bank AG BRAZIL — 0.4% BR Malls Participacoes SA CANADA — 1.1% Canadian Pacific Railway Ltd. CHINA — 1.3% Ctrip.com International Ltd. ADR ENN Energy Holdings Ltd. DENMARK — 1.9% Novo Nordisk A/S B Shares Pandora A/S FRANCE — 2.0% Carrefour SA Sanofi HONG KONG — 2.2% BOC Hong Kong Holdings Ltd. Hang Seng Bank Ltd. Sands China Ltd. INDIA — 0.6% Tata Motors Ltd. ADR INDONESIA — 0.3% PT Bank Mandiri (Persero) Tbk ITALY — 0.7% Prada SpA JAPAN — 7.6% Daikin Industries Ltd. Keyence Corp. ORIX Corp. Rakuten, Inc. Toyota Motor Corp. Unicharm Corp. Yahoo Japan Corp. NETHERLANDS — 3.8% ASML Holding NV ASML Holding NV New York Shares Koninklijke DSM NV Unilever CVA PERU — 0.6% Credicorp Ltd. RUSSIA — 1.1% Magnit OJSC GDR Sberbank of Russia ADR SPAIN — 0.9% Grifols SA SWEDEN — 2.3% SKF AB B Shares Svenska Cellulosa AB B Shares SWITZERLAND — 3.3% Adecco SA Roche Holding AG Syngenta AG UNITED KINGDOM — 9.1% BG Group plc Capita Group plc (The) Compass Group plc Johnson Matthey plc Lloyds Banking Group plc Rio Tinto plc Standard Chartered plc Whitbread plc UNITED STATES — 59.1% Alexion Pharmaceuticals, Inc. Alliance Data Systems Corp. American Tower Corp. B/E Aerospace, Inc. Berkshire Hathaway, Inc., Class B Biogen Idec, Inc. BorgWarner, Inc. Cameron International Corp. Celgene Corp. Cerner Corp. Charles Schwab Corp. (The) CIT Group, Inc. Cognizant Technology Solutions Corp., Class A Colgate-Palmolive Co. Continental Resources, Inc. Costco Wholesale Corp. eBay, Inc. EQT Corp. Equinix, Inc. Estee Lauder Cos., Inc. (The), Class A Facebook, Inc., Class A FedEx Corp. Fortune Brands Home & Security, Inc. Gilead Sciences, Inc. Google, Inc., Class A Halliburton Co. Harley-Davidson, Inc. Home Depot, Inc. (The) Ingersoll-Rand plc IntercontinentalExchange, Inc. Liberty Global plc Class A MasterCard, Inc., Class A Michael Kors Holdings Ltd. Mondelez International, Inc. Class A Monsanto Co. NetApp, Inc. Oceaneering International, Inc. Precision Castparts Corp. priceline.com, Inc. Realogy Holdings Corp. Schlumberger Ltd. Starbucks Corp. Teradata Corp. Tractor Supply Co. Union Pacific Corp. United Rentals, Inc. Verisk Analytics, Inc. Class A Visa, Inc., Class A TOTAL COMMON STOCKS (Cost $373,783,675) TEMPORARY CASH INVESTMENTS — 0.2% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.875%, 6/30/15, valued at $77,916), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $76,399) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.75%, 11/15/42, valued at $469,231), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $458,397) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.25%, 3/15/14, valued at $233,990), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $229,198) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $832,316) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $374,615,991) OTHER ASSETS AND LIABILITIES † TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Consumer Discretionary % Information Technology % Financials % Industrials % Health Care % Energy % Consumer Staples % Materials % Utilities % Cash and Equivalents* % * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen GDR - Global Depositary Receipt OJSC - Open Joint Stock Company † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings International Discovery Fund August 31, 2013 International Discovery - Schedule of Investments AUGUST 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.0% AUSTRALIA — 2.9% carsales.com Ltd. Flight Centre Ltd. Iluka Resources Ltd. Ramsay Health Care Ltd. Super Retail Group Ltd. BELGIUM — 2.4% Ageas BRAZIL — 1.0% Anhanguera Educacional Participacoes SA CANADA — 5.1% Africa Oil Corp. Alimentation Couche Tard, Inc. B Shares CGI Group, Inc. Class A Element Financial Corp. West Fraser Timber Co. Ltd. CHINA — 6.0% China Gas Holdings Ltd. China State Construction International Holdings Ltd. Ctrip.com International Ltd. ADR Haier Electronics Group Co. Ltd. Shenzhou International Group Holdings Ltd. Sina Corp. YY, Inc. ADR DENMARK — 5.5% GN Store Nord A/S Pandora A/S Topdanmark A/S FRANCE — 8.5% Iliad SA Publicis Groupe SA Valeo SA Vallourec SA Zodiac Aerospace GERMANY — 7.4% Duerr AG GEA Group AG Infineon Technologies AG Sky Deutschland AG Stada Arzneimittel AG Wirecard AG HONG KONG — 2.8% AAC Technologies Holdings, Inc. Techtronic Industries Co. Xinyi Glass Holdings Ltd. INDIA — 0.5% HCL Technologies Ltd. IRELAND — 3.6% Bank of Ireland Glanbia plc Smurfit Kappa Group plc ISRAEL — 0.3% Mellanox Technologies Ltd. ITALY — 2.5% Banca Generali SpA Salvatore Ferragamo SpA JAPAN — 13.0% Aeon Credit Service Co. Ltd. Ebara Corp. Gulliver International Co. Ltd. Jafco Co. Ltd. Japan Airport Terminal Co. Ltd. JGC Corp. Kakaku.com, Inc. Livesense, Inc. Mazda Motor Corp. NTN Corp. Suruga Bank Ltd. Tadano Ltd. THK Co. Ltd. Tokyu Land Corp. Yaskawa Electric Corp. NETHERLANDS — 0.9% Reed Elsevier NV PHILIPPINES — 0.6% Universal Robina Corp. SINGAPORE — 0.9% Ezion Holdings Ltd. SOUTH AFRICA — 0.7% Discovery Holdings Ltd. SOUTH KOREA — 1.2% Daewoo International Corp. Hankook Tire Co. Ltd. SPAIN — 2.4% Banco Popular Espanol SA Bankinter SA Grifols SA SWEDEN — 6.0% Intrum Justitia AB Kinnevik Investment AB B Shares Modern Times Group AB B Shares SKF AB B Shares Trelleborg AB B Shares SWITZERLAND — 6.4% AMS AG Baloise Holding AG Clariant AG DKSH Holding AG Givaudan SA Lindt & Spruengli AG OC Oerlikon Corp. AG TAIWAN — 2.4% Eclat Textile Co. Ltd. Hermes Microvision, Inc. St. Shine Optical Co. Ltd. THAILAND — 1.0% Airports of Thailand PCL Jasmine International PCL UNITED KINGDOM — 14.0% Ashtead Group plc Aveva Group plc Babcock International Group plc Countrywide plc easyJet plc GKN plc London Stock Exchange Group plc Schroders plc Taylor Wimpey plc Travis Perkins plc TUI Travel plc Whitbread plc TOTAL COMMON STOCKS (Cost $494,711,251) EXCHANGE-TRADED FUNDS — 0.5% iShares MSCI EAFE Small Cap Index Fund (Cost $2,897,358) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.875%, 6/30/15, valued at $783,283), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $768,039) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.75%, 11/15/42, valued at $4,717,150), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $4,608,230) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.25%, 3/15/14, valued at $2,352,284), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $2,304,115) TOTAL TEMPORARY CASH INVESTMENTS (Cost $7,680,375) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $505,288,984) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Consumer Discretionary % Industrials % Financials % Information Technology % Materials % Health Care % Consumer Staples % Telecommunication Services % Energy % Utilities % Exchange-Traded Funds % Cash and Equivalents* % * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the realization for tax purposes of unrealized gains on investments in passive foreign investment companies. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings International Growth Fund August 31, 2013 International Growth - Schedule of Investments AUGUST 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.4% AUSTRALIA — 4.1% BHP Billiton Ltd. Commonwealth Bank of Australia CSL Ltd. Iluka Resources Ltd. AUSTRIA — 0.5% Erste Group Bank AG BELGIUM — 0.8% Anheuser-Busch InBev NV CANADA — 0.7% Canadian Pacific Railway Ltd. CHINA — 1.6% Ctrip.com International Ltd. ADR Haier Electronics Group Co. Ltd. Tencent Holdings Ltd. DENMARK — 1.3% GN Store Nord A/S Novo Nordisk A/S B Shares Pandora A/S FINLAND — 0.7% Sampo A Shares FRANCE — 15.4% Air Liquide SA AXA SA BNP Paribas SA Carrefour SA Cie Generale d'Optique Essilor International SA Danone SA Dassault Systemes SA European Aeronautic Defence and Space Co. NV L'Oreal SA Publicis Groupe SA Sanofi Schneider Electric SA Technip SA Valeo SA Vallourec SA GERMANY — 7.3% adidas AG Bayer AG Brenntag AG Continental AG Daimler AG Deutsche Boerse AG Henkel AG & Co. KGaA Preference Shares Sky Deutschland AG HONG KONG — 1.8% AIA Group Ltd. BOC Hong Kong Holdings Ltd. Sands China Ltd. INDIA — 2.0% Idea Cellular Ltd. Tata Consultancy Services Ltd. Tata Motors Ltd. ADR IRELAND — 1.4% Bank of Ireland Ryanair Holdings plc ADR ITALY — 2.8% ENI SpA Luxottica Group SpA Prada SpA UniCredit SpA JAPAN — 18.3% Bridgestone Corp. Daikin Industries Ltd. Daito Trust Construction Co. Ltd. FANUC Corp. Fuji Heavy Industries Ltd. Japan Tobacco, Inc. Kakaku.com, Inc. KDDI Corp. Keyence Corp. Kubota Corp. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Mizuho Financial Group, Inc. Murata Manufacturing Co. Ltd. Nidec Corp. Oriental Land Co. Ltd. ORIX Corp. Rakuten, Inc. Shin-Etsu Chemical Co. Ltd. Toshiba Corp. Toyota Motor Corp. Unicharm Corp. Yahoo Japan Corp. MEXICO — 0.6% Cemex SAB de CV ADR NETHERLANDS — 3.8% Akzo Nobel NV ASML Holding NV ING Groep NV CVA Koninklijke DSM NV Ziggo NV NORWAY — 0.7% DNB ASA Schibsted ASA RUSSIA — 1.2% Magnit OJSC GDR Yandex NV A Shares SPAIN — 1.3% Banco Popular Espanol SA Inditex SA SWEDEN — 3.6% SKF AB B Shares Svenska Cellulosa AB B Shares Telefonaktiebolaget LM Ericsson B Shares Volvo AB B Shares SWITZERLAND — 9.9% Adecco SA Cie Financiere Richemont SA Givaudan SA Holcim Ltd. Novartis AG Roche Holding AG Sika AG Syngenta AG UBS AG TAIWAN — 0.5% Taiwan Semiconductor Manufacturing Co. Ltd. ADR UNITED KINGDOM — 19.1% Ashtead Group plc Associated British Foods plc BG Group plc British American Tobacco plc BT Group plc Burberry Group plc Capita Group plc (The) Compass Group plc Diageo plc Experian plc Johnson Matthey plc Kingfisher plc Lloyds Banking Group plc National Grid plc Rio Tinto plc Rolls-Royce Holdings plc Schroders plc Standard Chartered plc Telecity Group plc Unilever plc Whitbread plc Wolseley plc TOTAL INVESTMENT SECURITIES — 99.4% (Cost $1,443,699,703) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Consumer Discretionary % Financials % Industrials % Consumer Staples % Materials % Health Care % Information Technology % Energy % Telecommunication Services % Utilities % Other Assets and Liabilities % Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen GDR - Global Depositary Receipt OJSC - Open Joint Stock Company (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings International Opportunities Fund August 31, 2013 International Opportunities - Schedule of Investments AUGUST 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.9% AUSTRALIA — 2.4% carsales.com Ltd. Flight Centre Ltd. BRAZIL — 1.5% Estacio Participacoes SA Mills Estruturas e Servicos de Engenharia SA CAMBODIA — 0.6% NagaCorp Ltd. CANADA — 2.7% ATS Automation Tooling Systems, Inc. CCL Industries, Inc. Class B Detour Gold Corp. Element Financial Corp. West Fraser Timber Co. Ltd. CHINA — 4.4% Anton Oilfield Services Group China Overseas Grand Oceans Group Ltd. CIMC Enric Holdings Ltd. Hilong Holding Ltd. Ju Teng International Holdings Ltd. Minth Group Ltd. Sunny Optical Technology Group Co. Ltd. DENMARK — 5.3% Auriga Industries B Shares Jyske Bank A/S Pandora A/S Royal UNIBREW A/S SimCorp A/S FRANCE — 5.1% Altran Technologies SA Eurofins Scientific Ingenico Plastic Omnium SA Teleperformance SA UbiSoft Entertainment SA GERMANY — 8.3% Aareal Bank AG Duerr AG KUKA AG NORMA Group SAF-Holland SA Stada Arzneimittel AG Wirecard AG HONG KONG — 4.2% Dah Sing Banking Group Ltd. Man Wah Holdings Ltd. Melco International Development Ltd. Techtronic Industries Co. INDIA — 1.1% Apollo Hospitals Enterprise Ltd. McLeod Russel India Ltd. WNS Holdings Ltd. ADR IRELAND — 2.0% Grafton Group plc Smurfit Kappa Group plc ITALY — 4.0% Banca Generali SpA Brunello Cucinelli SpA Interpump Group SpA JAPAN — 19.7% Aica Kogyo Co. Ltd. Aida Engineering Ltd. Calbee, Inc. Calsonic Kansei Corp. Daifuku Co. Ltd. Digital Garage, Inc. 70 Don Quijote Co. Ltd. Enplas Corp. Japan Aviation Electronics Industry Ltd. Kansai Paint Co. Ltd. M3, Inc. MISUMI Group, Inc. NTN Corp. Pigeon Corp. Ryohin Keikaku Co. Ltd. Sanwa Holdings Corp. Seria Co. Ltd. Ship Healthcare Holdings, Inc. Sundrug Co. Ltd. Tadano Ltd. THK Co. Ltd. Tokyu Livable, Inc. Toshiba Plant Systems & Services Corp. Yaskawa Electric Corp. Zeon Corp. MEXICO — 1.0% Compartamos SAB de CV NEW ZEALAND — 0.5% Trade Me Ltd. NORWAY — 2.0% Fred Olsen Energy ASA Norwegian Air Shuttle AS Opera Software ASA SpareBank 1 SR Bank ASA PHILIPPINES — 0.3% Puregold Price Club, Inc. SINGAPORE — 2.5% Ezion Holdings Ltd. KrisEnergy Ltd. OSIM International Ltd. SOUTH KOREA — 2.8% Hotel Shilla Co. Ltd. Kolao Holdings Sung Kwang Bend Co. Ltd. SPAIN — 0.5% Melia Hotels International SA SWEDEN — 4.5% AarhusKarlshamn AB Fingerprint Cards AB B Shares Hexpol AB Indutrade AB Intrum Justitia AB Loomis AB B Shares SWITZERLAND — 1.8% AMS AG Tecan Group AG Temenos Group AG TAIWAN — 4.6% AirTAC International Group Eclat Textile Co. Ltd. Makalot Industrial Co. Ltd. Teco Electric and Machinery Co. Ltd. THAILAND — 0.9% Jasmine International PCL Minor International PCL TURKEY — 0.5% Pegasus Hava Tasimaciligi AS UNITED KINGDOM — 15.7% Ashtead Group plc Barratt Developments plc Bellway plc Bodycote plc Close Brothers Group plc Countrywide plc Dixons Retail plc Great Portland Estates plc Halma plc Howden Joinery Group plc John Wood Group plc Keller Group plc Restaurant Group plc (The) Rotork plc Spectris plc Spirax-Sarco Engineering plc Telecity Group plc TOTAL COMMON STOCKS (Cost $102,481,803) TEMPORARY CASH INVESTMENTS — 0.9% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.875%, 6/30/15, valued at $108,157), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $106,052) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.75%, 11/15/42, valued at $651,353), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $636,313) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.25%, 3/15/14, valued at $324,808), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $318,156) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $1,155,146) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $103,636,949) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Consumer Discretionary % Industrials % Information Technology % Financials % Materials % Consumer Staples % Health Care % Energy % Telecommunication Services % Cash and Equivalents* % * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings International Value Fund August 31, 2013 International Value - Schedule of Investments AUGUST 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 96.6% AUSTRALIA — 8.7% Australia & New Zealand Banking Group Ltd. Commonwealth Bank of Australia National Australia Bank Ltd. Telstra Corp. Ltd. Westpac Banking Corp. AUSTRIA — 1.4% Oesterreichische Post AG OMV AG Raiffeisen Bank International AG BELGIUM — 1.4% Ageas Delhaize Group SA KBC Groep NV FINLAND — 0.5% UPM-Kymmene Oyj FRANCE — 9.7% Bouygues SA Cie Generale des Etablissements Michelin Class B CNP Assurances Derichebourg SA GDF Suez Orange SA Sanofi Technicolor SA Total SA UbiSoft Entertainment SA Veolia Environnement SA Vinci SA Vivendi SA GERMANY — 9.3% Allianz SE Aurubis AG BASF SE Bayer AG Deutsche Lufthansa AG Deutsche Telekom AG E.ON AG Gildemeister AG Henkel AG & Co. KGaA Preference Shares K+S AG Metro AG ProSiebenSat.1 Media AG Rheinmetall AG Siemens AG TUI AG HONG KONG — 3.8% BOC Hong Kong Holdings Ltd. Champion REIT Hang Seng Bank Ltd. Link Real Estate Investment Trust (The) MGM China Holdings Ltd. Wharf Holdings Ltd. IRELAND — 0.5% Smurfit Kappa Group plc ISRAEL — 1.1% Bank Hapoalim BM Delek Group Ltd. ITALY — 3.5% Enel SpA ENI SpA Prysmian SpA Telecom Italia SpA JAPAN — 19.5% Aisin Seiki Co. Ltd. Alfresa Holdings Corp. Bridgestone Corp. Central Japan Railway Co. Daihatsu Motor Co. Ltd. Daikyo, Inc. Dowa Holdings Co. Ltd. Fuji Heavy Industries Ltd. Hino Motors Ltd. Japan Airlines Co. Ltd. Japan Tobacco, Inc. JGC Corp. KDDI Corp. Koito Manufacturing Co. Ltd. Mitsubishi Motors Corp. Mitsubishi UFJ Financial Group, Inc. Mitsui Engineering & Shipbuilding Co. Ltd. Nippon Paint Co. Ltd. Nippon Telegraph & Telephone Corp. Nissan Chemical Industries Ltd. Nomura Research Institute Ltd. NTT Data Corp. 58 Resona Holdings, Inc. Resorttrust, Inc. Showa Shell Sekiyu KK SOFTBANK Corp. Sony Corp. Sumitomo Metal Mining Co. Ltd. Sumitomo Mitsui Financial Group, Inc. Sumitomo Mitsui Trust Holdings, Inc. T&D Holdings, Inc. Toshiba TEC Corp. Toyoda Gosei Co. Ltd. Toyota Motor Corp. TS Tech Co. Ltd. NETHERLANDS — 1.5% ING Groep NV CVA NEW ZEALAND — 0.3% Telecom Corp. of New Zealand Ltd. NORWAY — 1.7% Statoil ASA TGS Nopec Geophysical Co. ASA Yara International ASA PORTUGAL — 0.6% EDP - Energias de Portugal SA SINGAPORE — 1.1% United Overseas Bank Ltd. SPAIN — 3.9% Banco Santander SA Endesa SA Gas Natural SDG SA Telefonica SA SWEDEN — 1.8% Axfood AB Industrivarden AB C Shares Intrum Justitia AB Telefonaktiebolaget LM Ericsson B Shares SWITZERLAND — 4.3% Novartis AG Roche Holding AG Swiss Life Holding AG Swiss Reinsurance Co. Zurich Financial Services AG UNITED KINGDOM — 22.0% Afren plc Antofagasta plc AstraZeneca plc BAE Systems plc Beazley plc Berendsen plc BHP Billiton plc BP plc BT Group plc Cable & Wireless Communications plc Catlin Group Ltd. Centrica plc Evraz plc Homeserve plc HSBC Holdings plc HSBC Holdings plc (Hong Kong) Investec plc Lloyds Banking Group plc Marks & Spencer Group plc Micro Focus International plc Mondi plc Royal Dutch Shell plc B Shares Soco International plc Standard Chartered plc Vodafone Group plc TOTAL COMMON STOCKS (Cost $26,228,480) EXCHANGE-TRADED FUNDS — 2.0% iShares MSCI EAFE Value Index (Cost $609,499) RIGHTS † GERMANY † Gildemeister AG (Cost $—) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.875%, 6/30/15, valued at $35,549), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $34,857) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.75%, 11/15/42, valued at $214,084), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $209,141) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.25%, 3/15/14, valued at $106,756), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $104,570) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $379,669) TOTAL INVESTMENT SECURITIES — 99.9% (Cost $27,217,648) OTHER ASSETS AND LIABILITIES — 0.1% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Financials % Energy % Industrials % Consumer Discretionary % Telecommunication Services % Materials % Health Care % Utilities % Information Technology % Consumer Staples % Exchange-Traded Funds % Cash and Equivalents* % * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments CVA - Certificaten Van Aandelen † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — — Exchange-Traded Funds — — Rights — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings NT Emerging Markets Fund August 31, 2013 NT Emerging Markets - Schedule of Investments AUGUST 31, 2013 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 94.2% BRAZIL — 9.6% Anhanguera Educacional Participacoes SA BRF SA ADR Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR Cia de Bebidas das Americas Preference Shares ADR Embraer SA ADR Hypermarcas SA Itau Unibanco Holding SA ADR Marcopolo SA Preference Shares CANADA — 1.0% Pacific Rubiales Energy Corp. CHILE — 1.0% SACI Falabella CHINA — 19.0% Brilliance China Automotive Holdings Ltd. China Communications Services Corp. Ltd. H Shares China Oilfield Services Ltd. H Shares China Overseas Land & Investment Ltd. China Railway Construction Corp. Ltd. H Shares CNOOC Ltd. ENN Energy Holdings Ltd. Great Wall Motor Co. Ltd. H Shares Haier Electronics Group Co. Ltd. Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. H Shares Shenzhou International Group Holdings Ltd. Tencent Holdings Ltd. COLOMBIA — 0.8% Cemex Latam Holdings SA HONG KONG — 2.1% AAC Technologies Holdings, Inc. Xinyi Glass Holdings Ltd. INDIA — 2.5% HCL Technologies Ltd. HDFC Bank Ltd. Tata Global Beverages Ltd. Tata Motors Ltd. INDONESIA — 2.2% PT AKR Corporindo Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Matahari Department Store Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 2.2% Axiata Group Bhd Sapurakencana Petroleum Bhd MEXICO — 6.9% Alfa SAB de CV, Series A Alsea SAB de CV Cemex SAB de CV ADR Grupo Financiero Banorte SAB de CV Grupo Mexico SAB de CV Promotora y Operadora de Infraestructura SAB de CV PANAMA — 0.9% Copa Holdings SA Class A PERU — 0.9% Credicorp Ltd. PHILIPPINES — 0.7% SM Investments Corp. POLAND — 1.3% Eurocash SA Powszechny Zaklad Ubezpieczen SA RUSSIA — 9.5% Eurasia Drilling Co. Ltd. GDR Magnit OJSC GDR Mail.ru Group Ltd. GDR MegaFon OAO GDR Mobile Telesystems OJSC ADR NovaTek OAO GDR Sberbank of Russia Yandex NV A Shares SOUTH AFRICA — 6.3% Aspen Pharmacare Holdings Ltd. Clicks Group Ltd. Discovery Holdings Ltd. Mr Price Group Ltd. Naspers Ltd. N Shares SOUTH KOREA — 11.6% GSretail Co. Ltd. Kia Motors Corp. LG Chem Ltd. LG Household & Health Care Ltd. Orion Corp. Paradise Co. Ltd. Samsung Electronics Co. Ltd. Seoul Semiconductor Co. Ltd. TAIWAN — 9.7% Chailease Holding Co. Ltd. Eclat Textile Co. Ltd. Ginko International Co. Ltd. MediaTek, Inc. Merida Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. THAILAND — 3.4% Advanced Info Service PCL Kasikornbank PCL NVDR Minor International PCL Shin Corp. PCL NVDR Siam Cement PCL NVDR TURKEY — 1.8% BIM Birlesik Magazalar AS Pegasus Hava Tasimaciligi AS TAV Havalimanlari Holding AS Tofas Turk Otomobil Fabrikasi TURKMENISTAN — 0.8% Dragon Oil plc TOTAL COMMON STOCKS (Cost $191,422,266) EXCHANGE-TRADED FUNDS — 3.2% iShares MSCI Emerging Markets Index Fund iShares MSCI South Korea Capped ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $7,552,347) TEMPORARY CASH INVESTMENTS — 1.4% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 1.875%, 6/30/15, valued at $194,167), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $190,387) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 2.75%, 11/15/42, valued at $1,169,327), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $1,142,326) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 1.25%, 3/15/14, valued at $583,104), in a joint trading account at 0.01%, dated 8/30/13, due 9/3/13 (Delivery value $571,164) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,239,951) TOTAL INVESTMENT SECURITIES — 98.8% (Cost $202,214,564) OTHER ASSETS AND LIABILITIES — 1.2% TOTAL NET ASSETS — 100.0% Market Sector Diversification (as a % of net assets) Consumer Discretionary % Information Technology % Financials % Consumer Staples % Industrials % Energy % Materials % Telecommunication Services % Health Care % Utilities % Exchange-Traded Funds % Cash and Equivalents* % * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company (1) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2013, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments ® Quarterly Portfolio Holdings NT International Growth Fund August 31, 2013 NTInternational Growth- Schedule of Investments AUGUST 31, 2013 (UNAUDITED) Shares/
